320 F.2d 260
Robert Thomas LINGO, Appellant,v.UNITED STATES of America, Appellee.
No. 7328.
United States Court of Appeals Tenth Circuit.
July 12, 1963.

Thomas T. Crumpacker, Colorado Springs, Colo., for appellant.
Phillips Breckinridge, Asst. U.S. Atty., (John M. Imel, U.S. Atty., on the brief), for appellee.
Before PICKETT, BREITENSTEIN and HILL, Circuit Judges.
PER CURIAM.


1
A jury found Lingo guilty of a violation of 18 U.S.C. 495 and he was sentenced to a term of five years.  The trial court denied his application to secure at government expense certain to secure at the transcript of the trial proceedings.  The time for appeal has passed and no application for post-conviction relief is panding.  The denial of the application was proper.  Pearson v. United States, 10 Cir., 313 F.2d 868; Prince v. United States, 10 Cir., 312 F.2d 252.


2
Affirmed.